EXHIBIT 6
                       Grottano, et al. v. City of New York, e t al. , 15 Civ. 9242 (RMB)(KNF)

                            NYC DOC VISITOR SEARCH CLAIM FORM
                You must, Sign, & Mail This Claim Form by _________, 2019 to receive payment.

                THE ENVELOPE MUST BE POSTMARKED NO LATER THAN ________, 2019,
        AND MUST BE MAILED IN THE ENCLOSED RETURN ENVELOPE (OR ANY OTHER ENVELOPE) TO:

                                  NYC DOC Visitor Search Settlement, c/o _____________
                                         P.O. Box _______, County, State, Zip
                         Please read the enclosed notice before completing this claim form.
CLASS MEMBER INFORMATION

The information given here is private, and will be used only for purposes of processing your claim.


[NAME AND ADDRESS OF CLASS MEMBER TO BE PRE-POPULATED BY ADMINISTRATOR]




Update Contact Information (if different than above): _________________________________________

Last Name of Class Member:                                         First Name:                                                Middle Initial (if any)


Mailing Address of Class Member:


City:                                                                                              State:              Zip Code:




Social Security Number or I-TIN (if any):                                 Date of Birth (Month, Day, Year):
                -            x     -                                                 -             -
Note: If you do not provide a valid social security number or I-TIN, 28% of your payment will be withheld and paid to the federal taxing
authorities. You can ask for a refund when you file your tax return.

Phone of Class Member (optional):




                                                   Questions? Call _____________
                                                                  1
Verification & Release:

•   I visited (or attempted to visit) an inmate who was housed at a New York City Department of
    Correction (“DOC”) facility between November 23, 2012 and __________, and was subject to an
    invasive search by a DOC employee (or at the direction of a DOC employee), which included, but was
    not limited to: more than accidental or incidental exposure of, or contact with, my breasts, genitals, or
    buttocks as part of the search process.

•   Additional information, if known, to assist in the processing of your claim:

Only answer these questions if during the class period you were ever denied a visit or had your visit
restricted due to contraband:

    1. Did you visit more than one time?

            Yes; or

            No.

    2. Were you invasively searched on a visit where you were not found with contraband?

            Yes; or

            No.

•   In consideration for the payment of this sum, I release and discharge the Defendants, and all of
    their respective affiliates, subsidiaries, parents, successors and predecessors, officers, directors, agents,
    employees, attorneys, advisors and insurers from any and all claims that arise out of me being
    invasively searched by a DOC employee as a visitor to a DOC facility between November 23,
    2012 and [date of preliminary approval].

•   I agree that the U.S. District Court for the Southern District of New York Court has the authority to
    rule on my claim for payment as part of the Settlement Class, and that the Court shall maintain
    jurisdiction on this matter for the purposes of enforcing the settlement and Release as
    power to rule on my claim as a Settlement Class Member, and that the Court has the power to enforce
    the Release described below.

•   By signing this form, I declare under penalty of perjury under the laws of the United States that the
    information provided on this form is true and correct to the best of my knowledge, belief and
    recollection.


Date:
                                                  _____________________________________
                                                  (Sign your name here)


                                                  _____________________________________
                                                  (Print your name here)
                                         Questions? Call _____________
                                                        2
                       Grottano, et al. v. City of New York, e t al. , 15 Civ. 9242 (RMB)(KNF)

                             NYC DOC VISITOR SEARCH CLAIM FORM
                You must, Sign, & Mail This Claim Form by _________, 2019 to receive payment.

                THE ENVELOPE MUST BE POSTMARKED NO LATER THAN ________, 2019,
        AND MUST BE MAILED IN THE ENCLOSED RETURN ENVELOPE (OR ANY OTHER ENVELOPE) TO:

                                  NYC DOC Visitor Search Settlement, c/o _____________
                                         P.O. Box _______, County, State, Zip
                         Please read the enclosed notice before completing this claim form.
CLASS MEMBER INFORMATION

The information given here is private, and will be used only for purposes of processing your claim.


Provide Contact Information:

Last Name of Class Member:                                         First Name:                                                Middle Initial (if any)


Mailing Address of Class Member:


City:                                                                                              State:              Zip Code:




Social Security Number or I-TIN (if any):                                 Date of Birth (Month, Day, Year):
                -            x     -                                                 -             -
Note: If you do not provide a valid social security number or I-TIN, 28% of your payment will be withheld and paid to the federal taxing
authorities. You can ask for a refund when you file your tax return.

Phone of Class Member (optional):




                                                   Questions? Call _____________
                                                                  1
Verification & Release:

•   I visited (or attempted to visit) an inmate who was housed at a New York City Department of
    Correction (“DOC”) facility between November 23, 2012 and __________, and was subject to an
    invasive search by a DOC employee (or at the direction of a DOC employee), which included, but was
    not limited to: more than accidental or incidental exposure of, or contact with, my breasts, genitals, or
    buttocks as part of the search process.

•   Additional information, if known, to assist in the processing of your claim:

Only answer these questions if during the class period you were ever denied a visit or had your visit
restricted due to contraband:

    1. Did you visit more than one time?

            Yes; or

            No.

    2. Were you invasively searched on a visit where you were not found with contraband?

            Yes; or

            No.

•   In consideration for the payment of this sum, I release and discharge the Defendants, and all of
    their respective affiliates, subsidiaries, parents, successors and predecessors, officers, directors, agents,
    employees, attorneys, advisors and insurers from any and all claims that arise out of me being
    invasively searched by a DOC employee as a visitor to a DOC facility between November 23,
    2012 and [date of preliminary approval].

•   I agree that the U.S. District Court for the Southern District of New York Court has the authority to
    rule on my claim for payment as part of the Settlement Class, and that the Court shall maintain
    jurisdiction on this matter for the purposes of enforcing the settlement and Release as
    power to rule on my claim as a Settlement Class Member, and that the Court has the power to enforce
    the Release described below.

•   By signing this form, I declare under penalty of perjury under the laws of the United States that the
    information provided on this form is true and correct to the best of my knowledge, belief and
    recollection.


Date:
                                                  _____________________________________
                                                  (Sign your name here)


                                                  _____________________________________
                                                  (Print your name here)

                                         Questions? Call _____________
                                                        2
